DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. This application contains claims directed to the following patentably distinct species: Biomarker
Please choose a biomarker as set forth in claims 1, 16 and 30 or combination of biomarkers as set forth in claims 2 and 17. The species are independent or distinct because the measurement of each biomarker or combination of biomarkers represents a different assay. For example, art disclosing an assay for measuring KRT1, SAA1 and PGRMC1 protein would not anticipate or render obvious a method for measuring PZP, HBB and IGKV2D-29. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic with respect to the biomarkers, since they are all listed in the independent claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies. As set forth above, the biomarkers are distinct and art anticipating or rendering obvious one biomarker or a combination of biomarkers would not anticipate or render obvious a separate biomarker or combination of biomarkers.

2. This application contains claims directed to the following patentably distinct species: Method of Measurement
Please choose either measurement of the protein (for example claim 14) or the RNA product (for example, claim 16). The species are independent or distinct because the methods of measuring proteins and RNA entail different assays. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic with respect to the method of measurement (protein or RNA), since the independent claims all recite either one or both species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies. Because the assays for measuring protein and RNA are distinct, searching both assay types entails an extension of search. 

3. This application contains claims directed to the following patentably distinct species: Endometriosis-Related Condition.
Please choose an endometriosis-related condition as set forth in claim 36. The species are independent or distinct because the measurement of each condition is distinct with a separate pathophysiology and patient population. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 16 and 30 are generic 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies. As set forth above, since the conditions are distinct with separate pathophysiologies and patient populations, art anticipating or rendering obvious the diagnoses of one condition would not anticipate or render obvious a separate condition.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649